Title: From James Madison to J. F. Wrede, 4 November 1801 (Abstract)
From: Madison, James
To: Wrede, J. F.


4 November 1801, Department of State, Washington. Acknowledges Wrede’s letters to the president soliciting appointment as consul at Oldenburg and informs him that “until the utility of a Consular establishment there becomes more manifest than it is at present, it will be superfluous to decide upon your pretensions.” Thanks him for his services to Americans.
 

   Letterbook copy (DNA: RG 59, IC, vol. 1). 1 p. Addressed to Wrede at Elsfleth in Oldenburg. At this time the German duchy of Oldenburg belonged to the prince bishopric of Lübeck.

